[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:  MOTION TO AMEND
The petitioner, the Commissioner of the Department of Children and Families (DCF), through her counsel, has moved to amend the petition in the above captioned matter pursuant to Practice Book, Sec. 1055.1.
The amendment is to add the ground that the child is an "uncared for child." It also would add the allegations and summary of facts necessary to substantiate the "uncared for" ground.
The respondent mother objects to the amendment and a hearing was conducted.
The court finds that the objections of the respondent mother are CT Page 11032 evidentiary in nature. They do not refute the procedural right in the petitioner to amend the petition prior to any final adjudication.
For the foregoing reason, the motion to amend is granted.
Joseph W. Doherty, Judge